THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

KEYON COMMUNICATIONS HOLDINGS, INC.

SUBBORDINATED SECURED PROMISSORY NOTE

 

 

$___________

August __, 2008

          FOR VALUE RECEIVED, KeyOn Communications Holdings, Inc., a Delaware
corporation (the “Maker”), with its principal offices located at 11742 Stonegate
Circle, Omaha, NE 68164, promises to pay to the order of ________________, or
its registered assigns (the “Payee”), upon the terms set forth below, the
principal sum of ______________ ($________) (this “Note”), together with
compounded monthly interest from the date of this Note on the unpaid principal
balance at a rate equal to seventeen percent (17%) per annum, computed on the
basis of the actual number of days elapsed and a year of 365 days. Terms used
herein but not otherwise defined herein shall have the meanings given to such
terms in the Loan and Security Agreement, dated as of August __, 2008, between
the Maker, the Guarantors and the Secured Parties (as such terms are defined in
such Loan and Security Agreement) (the “Loan and Security Agreement”).

          1.       Payments.

 

 

 

          (a)          All unpaid principal, together with any then accrued but
unpaid interest and any other amounts payable hereunder, shall be due and
payable on the earlier of (i) the completion of a Change of Control (as
hereinafter defined), (ii) the completion of a Sale of Securities Proceeds (as
hereinafter defined) or (iii)


--------------------------------------------------------------------------------



 

 

 

November 30, 2008 (the “Maturity Date”), except as otherwise provided in this
Section. To the extent the Maker is engaged in negotiations for either a Change
of Control or Sale of Securities Proceeds transaction, the Maker may extend the
Maturity Date by sixty days, in its sole discretion (the “Extension Period”),
provided however, that if at any time during the Extension Period, such
negotiations are terminated, the Maturity Date shall be ten (10) days after
notice of such termination is received by Payee. This Note is one of a series of
up to $1,000,000 Maximum Credit Amount of Notes of like tenor that may be issued
to various other Holders pursuant to the Loan and Security Agreement.

 

 

 

          (b)          Except as otherwise set forth in this Note, the Maker
shall not be required to pay interest to the Payee on the aggregate then
outstanding principal amount of this Note.

 

 

 

          (c)          The Maker hereby agrees to prepay this Note upon a Change
of Control Transaction (as defined herein). “Change of Control Transaction”
means the occurrence of any of: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Securities Exchange Act of 1934, as amended) of effective
control (whether through legal or beneficial ownership of capital stock of
Maker, by contract or otherwise) of in excess of 40% of the voting securities of
Maker, (ii) a replacement at one time or over time of more than one-half of the
members of Maker’s board of directors which is not approved by a majority of
those individuals who are members of the board of directors on the date hereof
(or by those individuals who are serving as members of the board of directors on
any date whose nomination to the board of directors was approved by a majority
of the members of the board of directors who are members on the date hereof),
(iii) the merger of Maker with or into another entity that is not wholly-owned
by Maker or the consolidation or sale of 40% or more of the assets of Maker in
one or a series of related transactions, or (iv) the execution by Maker of an
agreement to which Maker is a party or by which it is bound, providing for any
of the events set forth above in (i), (ii) or (iii).

 

 

 

                        (i)          In the event of a Change of Control
Transaction, the Note shall be repaid in the following manner: (i) if the
consideration of the Change of Control Transaction is cash, the Payee shall
receive cash in satisfaction of the amounts due pursuant to the Note, (ii) if
the consideration of the Change of Control Transaction is a combination of cash
or stock, the Note shall be repaid in cash, provided however, if the Change of
Control Transaction does not permit the re-payment of the Note in cash, the Note
shall be repaid in stock, at a price per share to be negotiated in good faith
between the Payee and the independent directors of the Board of Directors of the
Maker (the “Independent Directors”), (iii) if the consideration of the Change of
Control Transaction is stock, the Note shall be repaid in cash or stock at the
Maker’s discretion, provided however, that if the Maker decides to repay in
stock, the price per share shall be negotiated in good faith between the Payee
and the Independent Directors.

2

--------------------------------------------------------------------------------



 

 

 

          (d)          The Maker hereby agrees to prepay this Note from funds
received by Maker pursuant to the sale or a series of sales of any debt (not
including any lines of credit) or Securities, including Common Stock or Common
Stock Equivalents, of the Maker (“Sale of Securities Proceeds”) so long as such
sale results in aggregate gross proceeds to the Maker of $5,000,000 or more. All
funds received pursuant to this Section 1(d) shall be paid by the Maker to the
Payee within 5 business days of their receipt. Provided however, if the Sale of
Securities Proceeds does not permit the re-payment of the Note in cash, the Note
shall be repaid in stock, at a price to be negotiated in good faith between the
Payee and the Independent Directors.

 

 

 

          (e)          Fees. Three percent (3%) of the amount of the principal
sum of the Note shall be retained by the Payee in the form of a closing payment.

 

 

          2.       Secured Obligation. The obligations of the Maker under this
Note are secured by all of the assets of the Maker and its subsidiaries pursuant
to the Loan and Security Agreement, subject to certain subordination obligations
of the Maker and its subsidiaries to other secured lenders.

          3.       Prepayment. The Maker may prepay any portion of the principal
amount of this Note upon at least 3 business days’ notice to the Payee. Any such
prepayments shall be pro rata among all holders of the series of Notes of which
this Note is a part.

          4.       Events of Default.

 

 

 

 

          (a)          “Event of Default”, wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

 

 

 

 

(i)          any default in the payment of the principal of this Note, as and
when the same shall become due and payable;

 

 

 

 

 

(ii)         Maker shall fail to observe or perform any material obligation or
shall breach any material term or provision of this Note and such failure or
breach shall not have been remedied within 10 days after the date on which
notice of such failure or breach shall have been delivered;

 

 

 

 

 

(iii)        Maker or any of its subsidiaries shall fail to observe or perform
any of their respective material obligations owed to Payee or any other material
covenant, agreement, representation or warranty contained in, or otherwise
commit any breach hereunder or in any of the Transaction Documents or any other
agreement executed in connection herewith and

3

--------------------------------------------------------------------------------



 

 

 

 

 

such failure or breach shall not have been remedied within 10 days after the
date on which notice of such failure or breach shall have been delivered;

 

 

 

 

 

(iv)         Maker or any of its subsidiaries shall commence, or there shall be
commenced against Maker or any subsidiary a case under any applicable bankruptcy
or insolvency laws as now or hereafter in effect or any successor thereto, or
Maker or any subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Maker or any subsidiary, or there is commenced against Maker
or any subsidiary any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or Maker or any subsidiary is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or Maker or any subsidiary
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or Maker or any subsidiary makes a general assignment for the benefit of
creditors; or Maker or any subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or Maker or any subsidiary shall call a meeting of its creditors with a
view to arranging a composition, adjustment or restructuring of its debts; or
Maker or any subsidiary shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by Maker or any subsidiary for the purpose of
effecting any of the foregoing;

 

 

 

 

 

(v)          Maker or any subsidiary shall default in any of its respective
obligations in excess of $500,000 under any other note or any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement of Maker or any subsidiary, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable; or

 

 

 

 

 

(vi)         Trading in the Common Stock shall have been suspended by the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc., or the Company’s principal Trading Market for any period in
excess of 5 Trading Days.

4

--------------------------------------------------------------------------------



 

 

 

          (b)         If any Event of Default occurs, the full principal amount
of this Note shall become, at the Payee’s election, immediately due and payable
in cash. Commencing 5 days after the occurrence of any Event of Default that
results in the acceleration of this Note, the interest rate on this Note shall
accrue at the rate of 20% per annum, or such lower maximum amount of interest
permitted to be charged under applicable law. The Payee need not provide and
Maker hereby waives any presentment, demand, protest or other notice of any
kind, and the Payee may immediately subject to any grace period, enforce any and
all of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such declaration may be rescinded and annulled by Payee at
any time prior to payment hereunder. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.

 

 

          5.        Negative Covenants. So long as any portion of this Note is
outstanding, the Maker will not and will not permit any of its Subsidiaries to
directly or indirectly:

 

 

 

          a)          other than Permitted Indebtedness, enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom outside of the ordinary course of
business;

 

 

 

          b)          other than Permitted Liens, enter into, create, incur,
assume or suffer to exist any liens of any kind, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom outside of the ordinary course of business;

 

 

 

          c)          amend its certificate of incorporation, bylaws or other
charter documents so as to materially adversely affect any rights of the Payee;

 

 

 

          d)          repay, repurchase or offer to repay, repurchase or
otherwise acquire more than a de minimis number of securities;

 

 

 

          e)          repay, repurchase or offer to repay, repurchase or
otherwise acquire any indebtedness, other than the Debentures if on a pro-rata
basis, other than regularly scheduled interest payment as such terms are in
effect as of the Original Issue Date; provided, however, that no regularly
scheduled principal and interest payments may be made if, at the time such
payment is due or is otherwise made or after giving effect to such payment, an
event constituting, or that with the passage of time and without being cured
would constitute, an Event of Default has occurred and is continuing;

 

 

 

          f)          pay any accrued salaries for any officer or director of
the Company or any subsidiary accrued prior to the date hereof;

5

--------------------------------------------------------------------------------



 

 

 

          g)        pay cash dividends or distributions on any equity securities
of the Maker; or

 

 

 

          h)        enter into any agreement with respect to any of the
foregoing.

 

 

 

          “Permitted Indebtedness” shall mean (a) indebtedness incurred in the
ordinary course of business, including but not limited to lease financing of
network and customer premise equipment, (b) the indebtedness existing on the
date of issuance of this Note as described in the Loan and Security Agreement
and (c) indebtedness that (i) is expressly subordinate to the Debentures
pursuant to a written subordination agreement with the Purchasers that is
acceptable to each Purchaser in its sole and absolute discretion and (ii)
matures at a date later than the 91st day following the Maturity Date or (iii)
is a material obligation of the Maker, in the case of each individual creditor,
vendor or employee, not exceeding, in the aggregate, $50,000.

 

 

 

          “Permitted Lien” shall mean the individual and collective reference to
the following: (a) liens in connection with this Note; (b) liens for taxes,
assessments and other governmental charges or levies not yet due or liens for
taxes, assessments and other governmental charges or levies being contested in
good faith and by appropriate proceedings for which adequate reserves (in the
good faith judgment of the management of the Maker) have been established in
accordance with generally accepted accounting procedures; and (c) liens imposed
by law which were incurred in the ordinary course of business, such as
carriers’, warehousemen’s and mechanics’ liens, statutory landlords’ liens, and
other similar liens arising in the ordinary course of business, and (x) which do
not individually or in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Maker and its consolidated subsidiaries or (y) which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or asset subject to
such lien.

 

 

 

          i)         for purposes of clarification, any Change of Control
Transaction or Sale of Securities Transaction shall not be subject to this
Section 5.

          6.       No Waiver of Payee’s Rights. All payments of principal shall
be made without setoff, deduction or counterclaim. No delay or failure on the
part of the Payee in exercising any of its options, powers or rights, nor any
partial or single exercise of its options, powers or rights shall constitute a
waiver thereof or of any other option, power or right, and no waiver on the part
of the Payee of any of its options, powers or rights shall constitute a waiver
of any other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.

6

--------------------------------------------------------------------------------



          7.          Modifications. No term or provision contained herein may
be modified, amended or waived except by written agreement or consent signed by
the party to be bound thereby.

          8.          Cumulative Rights and Remedies; Usury. The rights and
remedies of Payee expressed herein are cumulative and not exclusive of any
rights and remedies otherwise available under this Note, the Loan and Security
Agreement, or applicable law (including at equity). The election of Payee to
avail itself of any one or more remedies shall not be a bar to any other
available remedies, which Maker agrees Payee may take from time to time. If it
shall be found that any interest due hereunder shall violate applicable laws
governing usury, the applicable rate of interest due hereunder shall be reduced
to the maximum permitted rate of interest under such law.

          9.          Use of Proceeds. Maker shall use the proceeds from the
sale of this Note to the Payee for working capital purposes and shall not use
such proceeds for (a) the satisfaction of any portion of Maker’s or any
subsidiary’s debt (other than payment of trade payables in the ordinary course
of Maker’s business and prior practices), (b) the redemption of any of Maker’s
or any subsidiary’s equity or equity-equivalent securities, (c) the settlement
of any outstanding litigation or (d) the payment of the previously earned salary
or bonus of any director or officer of the Maker.

          10.        Collection Expenses. If Payee shall commence an action or
proceeding to enforce this Note, then Maker shall reimburse Payee for its costs
of collection and reasonable attorneys fees incurred with the investigation,
preparation and prosecution of such action or proceeding.

          11.        Severability. If any provision of this Note is declared by
a court of competent jurisdiction to be in any way invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.

          12.        Successors and Assigns. This Note shall be binding upon
Maker and its successors and shall inure to the benefit of the Payee and its
successors and assigns. The term “Payee” as used herein, shall also include any
endorsee, assignee or other holder of this Note.

          13.        Lost or Stolen Promissory Note. If this Note is lost,
stolen, mutilated or otherwise destroyed, Maker shall execute and deliver to the
Payee a new promissory note containing the same terms, and in the same form, as
this Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary

7

--------------------------------------------------------------------------------



indemnity in respect thereof as a condition to the delivery of any such new
promissory note.

          14.          Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Note and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

          15.          Notice. Any and all notices or other communications or
deliveries to be provided by the Payee hereunder, including, without limitation,
any conversion notice, shall be in writing and delivered personally, by
facsimile, electronic mail, sent by a nationally recognized overnight courier
service or sent by certified or registered mail, postage prepaid, addressed to
the Maker, KeyOn Communications Holdings, Inc., 11742 Stonegate Circle, Omaha,
NE 68164, 402-998-4111 or such other address or facsimile number as the Maker
may specify for such purposes by notice to the Payee delivered in accordance
with this paragraph. Any and all notices or other communications or deliveries
to be provided by the Maker hereunder shall be in writing and delivered
personally, by facsimile, electronic mail, sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Payee at the address of the Payee appearing on the
books of the Maker (as set forth in the Loan and Security Agreement), or if no
such address appears, at the principal place of business of the Payee. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission if delivered by hand
or by telecopy that has been confirmed as received by 5:00 p.m. on a business

8

--------------------------------------------------------------------------------



day, (ii) one business day after being sent by nationally recognized overnight
courier or received by telecopy after 5:00 p.m. on any day, or (iii) five
business days after being sent by certified or registered mail, postage and
charges prepaid, return receipt requested.

          16.          Required Notice to Payee. The Payee is to be immediately
notified by the Maker, in accordance with Section 15, of the existence or
occurrence of any Event of Default.

9

--------------------------------------------------------------------------------



          17.          Transferability of Note. Subject to compliance with any
applicable securities laws and the prior written consent of the Maker, which
consent shall not be unreasonably withheld, this Note and all rights hereunder
are transferable, in whole or in part, upon surrender of this Note at the
principal office of the Maker, together with a written assignment or endorsement
of this Note duly executed by the Payee or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Maker shall execute and
deliver a new Note or Notes in the name of the assignee or assignees and in the
denomination or denominations specified in such instrument of assignment, and
shall issue to the assignor a new Note evidencing the portion of this Note not
so assigned, and this Note shall promptly be cancelled.

          The undersigned signs this Note as a maker and not as a surety or
guarantor or in any other capacity.

 

 

 

 

KEYON COMMUNICATIONS HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

10

--------------------------------------------------------------------------------